72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald Jerry SAWYER, Plaintiff-Appellant,v.Ronald J. ANGELONE, Director, Virginia Department ofCorrections;  Officer Thomas;  Lieutenant Johnson;G.D. Johnson, Major, Defendants-Appellees,andW.E. MARTIN;  Colin Anglicker, Doctor;  K.L. Osborne,Warden;  Nurse Hall, Defendants.
No. 95-7180.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-95-657-R)
Ronald Jerry Sawyer, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing all but one of the claims in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

DISMISSED


*
 We further deny Appellant's "Motion for Order Returning This Case Back To District Court For Ruling On Motion For Reconsideration," "Motion for Relief From Order Due to Denied Copies of Adequate Number of Legal Materials ...," "Motion For More Definite Statement," "Motion to Strike," "Motion For Relief From Order of Governing Time for Submitting Briefs or Evidence," "Motion for Default and Sanctions," and "Motion For Relief From Judgment Order Due to Mistake And Unreasonable Oppressivness (sic)."